Citation Nr: 1502339	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-31 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 2008 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD), to include entitlement to an initial rating in excess of 50 percent for PTSD prior to February 7, 2008.  

2.  Entitlement to an effective date prior to February 7, 2008, for the award of a total rating for compensation based upon individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Jones, Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to January 1967 and from October 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2007 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The December 2007 rating decision granted service connection and a 50 percent rating for PTSD, effective from January 2001.  The September 2009 rating decision granted TDIU and an increased staged rating of 70 percent for PTSD, both effective from February 2008.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all pertinent documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The PTSD issue certified on appeal to the Board was entitlement to an effective date prior to February 7, 2008, for the award of a 70 percent rating for PTSD.  The RO determined that the Veteran had appealed a September 2009 rating decision that awarded a 70 percent rating for PTSD, effective February 7, 2008.  As explained below, however, the Board has found that the Veteran had previously disagreed with the initial 50 percent rating assigned by the December 2007 rating decision which granted service connection for PTSD.  The Board notes that the Veteran's earlier claim for an increased initial rating for PTSD must be resolved before any effective date issue may arise.  Consequently, the Board has recharacterized the PTSD issue on appeal from entitlement to an earlier effective date for the award of a 70 percent rating for PTSD, to entitlement to an initial rating in excess of 50 percent for PTSD prior to February 7, 2008.  The recharacterization of the issues in this manner affords the Veteran the greater opportunity to be successful in his claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In a December 2007 rating decision the RO granted service connection for PTSD and a 50 percent rating, effective from January 2001.  That decision also denied the Veteran's claim for TDIU.  The Veteran submitted a letter in February 2008 stating that it was his notice of disagreement (NOD) with the December 2007 rating decision which denied "Entitlement to Increased Compensation based on Individual Unemployability." The Veteran went on to state that he had attached a letter from a VA psychologist who stated that he was unemployable due to his PTSD.  The Board interprets this document to be an NOD with not only the denial of TDIU, but also with the assignment of an initial rating of 50 percent for PTSD.  The Board points out that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has instructed VA that it should liberally interpret written communications that may constitute an NOD.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).    

Instead of issuing a statement of the case, the RO issued the September 2009 rating decision granting a 70 percent rating for PTSD, and granting TDIU, both effective from February 7, 2008.  The Board notes that the current lack of a statement of the case (SOC) on the issue of entitlement to an initial rating in excess of 50 percent for PTSD (prior to February 7, 2008) is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim for an initial rating in excess of 50 percent for PTSD prior to February 7, 2008 must be remanded for issuance of an SOC.  

The Board notes that the Veteran had had a claim for TDIU pending since 2001.  The issue of entitlement to an effective date prior to February 7, 2008 for the grant of TDIU is inextricably intertwined with the rating assigned for the Veteran's service-connected PTSD from January 5, 2001 to February 7, 2008.  Accordingly, consideration of the TDIU effective date appeal must be deferred pending resolution of the PTSD increased initial rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board notes that on VA examination in August 2007 the VA examiner opined that the Veteran was unable to hold a job due to his physical and psychiatric impairment despite having a college degree.  The examiner did not provide an opinion regarding whether the Veteran's PTSD, his only service-connected disability, alone caused the Veteran to be unemployable.  The Board finds that a retroactive opinion should be obtained as to whether the Veteran's PTSD alone, precluded him from obtaining or maintaining substantially gainful employment prior to February 7, 2008.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case that addresses the issue of whether the Veteran is entitled to an initial rating in excess of 50 percent for PTSD prior to February 7, 2008.  The Veteran should be provided notice of his right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

2.  Provide the Veteran's claims file to a VA psychiatrist or psychologist to review and provide a retroactive opinion as to whether the Veteran's PTSD, alone, rendered him unemployable at any point prior to February 7, 2008.  In providing this opinion the reviewer should take into consideration the Veteran's previous work experience (electronics technician and teacher) and education (college degree) but not his age and nonservice-connected disabilities.

3  When the above actions have been completed, readjudicate all claims in appellate status.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should be then returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




